Citation Nr: 1231515	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  11-13 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right leg disorder.

2.  Entitlement to a compensable disability rating for ganglion of the right ankle (right ankle disability).


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to February 1953.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Historically, in an April 2006 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a right leg disorder.  The Veteran did not appeal that determination, and it became final.  In the October 2009 rating decision, the RO denied the Veteran's application to reopen the claim for lack of new and material evidence.  Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In his March 2011 substantive appeal (VA Form 9), the Veteran requested a Travel Board hearing.  In February 2012, the Veteran amended this request to a hearing before the Board by videoconference.  A videoconference hearing was scheduled for July 9, 2012 at the National Guard Hilo Armory, and a written hearing notice was sent to the Veteran in a May 2012 letter at his address of record.  This letter was returned to VA on June 25, 2012.  That same day, another written hearing notice was sent to the Veteran, this time to a new address of record provided by the Veteran's representative in a written submission that day; the second hearing notice was not returned.  Without evidence to the contrary, the Board finds that the Veteran is presumed to have received notice of the hearing.  See 38 C.F.R. § 20.704; Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) ("presumption of regularity" for official acts of public officers, such as the mailing of hearing notices, absent clear evidence to the contrary); Mindenhall v. Brown, 7 Vet. App. 271 (1994) (applied presumption of regularity in Ashley to procedures at the RO).
The Veteran failed to appear at the hearing without explanation.  He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed to be withdrawn.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues decided herein.

The issue of entitlement to service connection for a right leg disorder, to include as secondary to the service-connected ganglion of the right ankle is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  In a decision dated April 2006, the RO denied the Veteran's claim of service connection for a right leg disorder.  The Veteran did not appeal that determination, and it became final.

2.  Evidence received since the April 2006 RO decision relates directly to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.

3.  For the rating period on appeal, the Veteran's ganglion of the right ankle has been manifested by a 2-centimeter mild residual scar as a result of surgery to remove the ganglion; the scar is stable and intermittently painful.





CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for a right leg disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

2.  The criteria for a disability rating of 10 percent, but no more, for ganglion of the right ankle have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.7, 4.118, Diagnostic Codes 7804, 7819 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Given the fully favorable disposition of the petition to reopen the claim for service connection for a right foot disorder, the Board finds that that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

In regard to the claim for an increased rating, proper VCAA notice must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided prior to an initial unfavorable RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a June 2010 letter, VA notified the Veteran of the information and evidence needed to substantiate his claim, including what part of the evidence he was to provide and what part VA would attempt to obtain for him.  The letter also provided the Veteran with appropriate notice with respect to the disability rating and effect date elements of his claim.  Thereafter, the claim was initially adjudicated in August 2010 and readjudicated in a March 2011 statement of the case and December 2011 supplemental statement of the case.

The VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's service treatment records (STRs) and identified private treatment records have been associated with the claims file.  The Veteran participated in an hearing before the Decision Review Officer and was also afforded the opportunity to testify before the Board at a videoconference hearing; however, the Veteran failed to appear at the Board hearing.  The Veteran was afforded a VA examination in connection with this claim.  This examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disability in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, the Veteran's written statements are of record.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claim file.  

Based on the foregoing reasons, the Board finds that VA has complied with the VCAA notification and assistance requirements, and appellate review may proceed without prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  New and Material Evidence

In general, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  See also Shade v. Shinseki, 24 Vet. App. 110 (2010).

Further, for the purposes of the new and material analysis, in deciding whether the case should be reopened, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

In an April 2006 rating decision, the RO denied the Veteran's claim of service connection for a right leg disorder (claimed as right shin disorder and muscle cramping), finding that, although the Veteran was treated for bilateral leg cramping, there was not a currently diagnosed disability for the right leg or shin.  The Veteran was notified of the decision by letter the same month and did not appeal that determination.

Evidence received since the April 2006 decision includes a November 2011 VA examination with a diagnosis of right leg intermittent strain.  Presuming the credibility of this evidence for this analysis only, the Board finds that this evidence is new and material.  Justus, supra.  The Board finds this new evidence relates directly to an unestablished fact necessary to substantiate the Veteran's claim, is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.



III.  Increased Rating - Right Ankle

The Veteran contends that he is entitled to a higher disability evaluation for his service-connected right ankle disability.

Disability evaluations are determined by applying the criteria in the VA Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 (2011).  Each disability must be viewed in relation to its history, and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (2001).

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7. 

Service connection for ganglion right ankle evaluated at 0 percent disabling under the Rating Schedule at 38 C.F.R. § 4.118, Diagnostic Code 7819-7804 has been in effect since February 1953.  The Veteran filed a claim for an increased rating in November 2009.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  In this case the Veteran's service-connected right ankle disability (ganglion) is classified as a benign skin neoplasm (Diagnostic Code 7819), and the scar following surgery to remove the ganglion (Diagnostic Code 7804) is the residual condition under which the disability is evaluated.

The Board notes that changes to the rating criteria for evaluation of scars are applicable to claims received by VA on or after October 23, 2008, such as the Veteran's November 2009 claim for an increased rating.  See 73 Fed. Reg. 54708 (September 23, 2008).  As such, the new criteria are applicable in this case, and discussion of retroactivity principles is unnecessary.

Under Diagnostic Code 7819 for benign skin neoplasms, it is noted that the disability should be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), or impairment of function.  38 C.F.R. § 4.118.

Under Diagnostic Code 7804, a 10 percent rating is assigned for one or two scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804, Notes (1), (2) (2011).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran was afforded a VA examination in August 2010, in which he reported that he underwent surgery following separation from the military to remove the ganglion cyst in his right leg.  He also reported that he experienced intermittent pain at the scar site of 2/10, no skin breakdown, and no limitations on routine daily activities or employment due to the scar; he retired in 1990 as a warehouse foreman.  

Examination revealed a 2-centimeter by .25-centimeter barely visible, shiny, smooth, hyperpigmented horizontal scar, located 3 centimeters superior to the anterior ankle joint.  The scar was not painful on examination, there was no observation of skin breakdown, and the scar was superficial, indicating no underlying soft tissue damage.  The examiner noted that the Veteran did not have limitation of motion or other limitation of function caused by the scar, and there was no inflammation, edema, or keloid formation.  The diagnosis was mild scar due to benign ganglion cyst excision right ankle.

A September 2010 private treatment record from the Veteran's private physician, Dr. L., notes a past surgical history of excision of cyst, right foot.  There was no evidence of complaints or treatment for the right ankle by Dr. L.

In the August 2011 hearing before the Decision Review Officer, the Veteran discussed the post-service surgery on his ankle to remove the cyst and reported swelling of the right ankle.  When asked if the scar was painful by the Decision Review Officer, he replied in the negative.  When asked again immediately thereafter, he indicated that he always rubs the whole area in his ankle.  He also stated that he was prescribed medication to alleviate pain for his whole foot.

Having carefully considered the record, the Board finds that the evidence is in equipoise as to the degree of the Veteran's right ankle disability - specifically, whether the current disability picture meets the criteria for a 10 percent rating based on symptomatology of reported pain.  Throughout the period on appeal, the Veteran's ganglion of the right ankle has been manifested by a 2-centimeter mild scar, a residual of surgery to remove the ganglion, that is stable and intermittently painful.

The Veteran is competent to report as to the symptoms he experiences and their history, including pain.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, although the scar was not painful during VA examination and at the time of the hearing before the Decision Review Officer, the Veteran credibly reported intermittent pain at the scar site to the VA examiner; this report of intermittent pain is consistent with the other evidence of record.  The Board finds that this is evidence of required symptomatology to support a compensable rating under Diagnostic Code 7804.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating is warranted for the appeal period, and the Veteran's claim is granted to that extent.

The Board has also considered other diagnostic codes pertaining to the scar.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  However, as the residual scar is not: deep and nonlinear; superficial and nonlinear; unstable; productive of any disabling effect(s); or cause of impairment of function, other potentially applicable diagnostic codes do not apply.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804, Note (2), 7805, 7819.

Extraschedular Consideration

The Board has also considered whether referral for extraschedular consideration is suggested by the record.  There is neither evidence nor allegation of symptoms of and/or impairment due to this service-connected disability that are not encompassed by the schedular rating assigned.  There is no objective evidence that the Veteran's service-connected disability presents such an exceptional or unusual disability picture, with such factors as marked interference with employment or frequent periods of hospitalization, as to render application of the regular schedular standards impractical.  The symptoms reported by the Veteran are contemplated by the rating code, and the record does not reflect the Veteran missing work or being hospitalized frequently for his disability.  The functional impairment shown is fully encompassed by the schedular rating criteria.  Therefore, those criteria are not inadequate, and referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

New and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a right leg disorder, and to that extent only, the claim to reopen is granted.

Entitlement to a disability rating of 10 percent, and no more, for ganglion of the right ankle is granted, subject to the laws and regulations governing the payment of monetary benefits.

REMAND

In light of the reopening above and upon preliminary review of the evidence of record, the Board finds that further development is necessary prior to final adjudication of the Veteran's claim of entitlement to service connection for a right leg disorder, to include as secondary to service-connected ganglion of the right ankle.

The Veteran's service treatment records show that during his separation examination, he complained of leg cramping while playing baseball but are negative for a diagnosis.  Beginning in February 2001, the Veteran was seen by a private doctor, Dr. L., for complaints of right leg pain, described as a cramping tightness, present for two months prior.

In the Veteran's September 2009 claim, he reported pain in his right leg and stated that he had to have an operation because of loss of cartilage and bone deterioration shortly after discharge from the military, claiming entitlement to service connection on a direct basis.  During the August 2011 hearing before with the Decision Review Officer, the Veteran raised the additional theory of entitlement to service connection for a right leg disorder on a secondary basis.

The Veteran was afforded a VA examination in November 2011 for his secondary service connection claim, in which the examiner diagnosed the Veteran with right leg intermittent strain, finding that it was less likely than not proximately due to or the result of the Veteran's service-connected right ankle disability.  Although this opinion addresses the secondary service connection claim, the Veteran raised entitlement claims under both direct and secondary service connection theories during the course of the appeal.

The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the Board finds that the November 2011 VA examination is inadequate inasmuch as a medical opinion for direct service connection, in addition to secondary service connection, is needed to have sufficient medical evidence of record to decided the Veteran's claim.

Additionally, in the November 2011 VA examination report, the medical history contains a note about the Veteran visiting a Dr. M., a Hilo Orthopedic Surgeon, for his knee, but it does not appear that any treatment records from Dr. M. have been associated with the claims file.  On remand, the RO will be asked to attempt to obtain a release from the Veteran for these records.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran and his representative should be provided will all VCAA-compliant notice regarding the claim for service connection for a right leg disorder on a secondary basis and notifying the Veteran that efforts are being undertaken to obtain an addendum opinion to the November 2011 VA examination to address his direct service connection claim.  A copy of the notice letter should be included in the claims file.

2.  Undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claim on appeal that the Veteran adequately identifies and authorizes the VA to obtain, including records from the orthopedic surgeon (Dr. M.) named in the November 2011 VA examination report.

3.  Then, the Veteran's claims file should be forwarded to the VA examiner who performed the November 2011 VA examination for a complete review of the claims file and preparation of an addendum opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right leg disorder is etiologically related to the Veteran's active duty service.

If the November 2011 VA examiner is not available, the claims file should be provided to and reviewed in its entirety by another examiner with sufficient expertise to provide the required opinion with supporting rationale.  The Veteran should be scheduled for another VA examination only if deemed necessary by the examiner providing the opinion.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why the opinion cannot be provided.

4.  Then, the issue on appeal should be readjudicated in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


